Gray, C. J.
In Ingalls v. Baker, 13 Allen, 449, it was adjudged by this court, upon full consideration of the provisions of the General Statutes and of the previous legislation of the Commonwealth upon the subject now before us, that the Gen. Sts. c. 86, § 28, prohibiting the sale of intoxicating liquors, directly or indirectly, except as authorized in that chapter, and containing no exception of sales by officers under legal process, manifested the intention of the Legislature that intoxicating liquors should not be sold on execution, and therefore such liquors could not be lawfully attached on mesne process.
In 1868, the Legislature passed a new act to regulate the sale of intoxicating liquors, which provided that “nothing herein contained shall apply to sales made by sheriffs, deputy sheriffs, coroners, constables, collectors of taxes, executors, administrators, guardians, assignees in insolvency or bankruptcy, or any other person required by law to sell personal property; ” and that “ the eighty-sixth chapter of the General Statutes, and all acts and parts of acts inconsistent herewith, are hereby repealed.” St. 1868, c. 141, §§ 1, 26.
But in 1869, the Legislature again revised the whole law upon the subject, reenacted the provision of the Gen. Sts. c. 86, § 28, and expressly repealed the previous statutes, including the St. of 1868, a. 141. St. 1869, o. 415, §§ 30, 65.
These statutes of 1868 and 1869 were passed after, and it must be presumed with full knowledge of, the decision in Ingalls v. Baker. The conclusion is inevitable that the Legislature, when they repealed the St. of 1868, c. 141, and reenacted the provision of the ■ Gen. Sts. c. 86, § 28, intended that the exception introduced by the St. of 1868, and which had been held by this court not to exist under the General Statutes, should not exist for the *593future and that the law of the Commonwealth should be as declared in Ingalls v. Baker. Low v. Blanchard, 116 Mass. 272, 274.
It follows that the plaintiff’s liquors were not liable to attachment, the attachment of them was illegal, and the officer who attached them a trespasser. Bean v. Hubbard, 4 Cush. 85. Deyo v. Jennison, 10 Allen, 410, 413.
Every common carrier of goods being in the nature of an insurer, liable — upon grounds of public policy, and to guard against the possibility of fraud and collusion on his part — for all losses, even by accident, trespass, theft, robbery, or any kind of unlawful taking, and excepting only those arising by act of God or of public enemies, it also follows that it was rightly ruled at the trial that the facts offered to be shown by the defendant corporation constituted no defence to this action against it as a common carrier. 2 Kent Com. (12th ed.) 597. Coggs v. Bernard, 2 Ld. Raym. 909, 918; S. C. 3 Salk. 11. Edwards v. White Line Transit Co. 104 Mass. 159. Adams v. Scott, Ib. 164, 166.

Judgment on the verdict for the plaintiff.